Citation Nr: 0632611	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  02-16 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury, claimed as a torn Achilles tendon.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1978.  He thereafter served in the United States Army Reserve 
until September 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in January 
2006, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.

A hearing was held on October 24, 2005, in Pittsburgh, 
Pennsylvania, before Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have residuals of a 
left foot injury that are causally or etiologically related 
to military service.

3.  Hypertension did not manifest during active duty or 
active duty for training, nor did the disease manifest within 
one year of the veteran's separation from active duty.


CONCLUSIONS OF LAW

1.  Residuals of a left foot injury were not incurred in 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131(West 2002); 38 
C.F.R. § 3.303 (2005).

2.  Hypertension was not incurred in service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. § 101(24), 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
April 2001 and October 2001, prior to the initial decision on 
the claims in March 2002, as well as in January 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the April 2001, October 2001, and January 2006 letters about 
the information and evidence that is necessary to 
substantiate his claims for service connection.  
Specifically, the letters stated that the evidence must show 
that that he had an injury in military service or a disease 
that began in, or was made worse during military service, or 
that there was an event in service that caused injury or 
disease; that he has a current physical or mental disability; 
and, that there is a relationship between his current 
disability and an injury, disease, or event in military 
service.  Additionally, the July 2002 statement of the case 
(SOC) and the January 2003 and May 2006 supplemental 
statements of the case (SSOC) notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2001, October 2001, and 
January 2006 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claims and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2001, October 2001, and January 2006 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The October 2001 and January 2006 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the April 2001, 
October 2001, and January 2006 letters stated that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran pertaining to disability ratings and 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to service 
connection for residuals of a left foot injury or for 
hypertension. Thus, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and service personnel records as well as his VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims.  The veteran was 
afforded VA examinations in December 2001 and January 2006, 
and he was provided the opportunity to testify at an October 
2005 hearing before the Board.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).


I.  Residuals of Left Foot Injury

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for residuals 
of a left foot injury.  The Board does observe that a July 
1994 statement of medical examination and duty status 
indicated that the veteran had twisted his ankle during 
annual training and that he appeared to have a torn Achilles 
tendon.  He remained on profile for his left ankle in 
September 1994.  However, the remainder of the veteran's 
service medical records are negative for any further 
complaints or treatment of a left foot disorder.  Thus, any 
symptomatology the veteran may have experienced in service 
appears to have been acute and transitory and to have 
resolved without residuals.  Moreover, the medical evidence 
of record shows that the veteran did not seek treatment for a 
left foot disorder until many years following his period of 
service.  Therefore, the Board finds that residuals of a left 
foot injury did not manifest during service or for many years 
thereafter.  

With regard to the years-long evidentiary gap in this case 
between service and the earliest complaints of a left foot 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of service and the first complaints or symptoms of a 
left foot disorder is itself evidence which tends to show 
that a left foot disorder did not have its onset in service 
or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that a left foot 
disorder manifested during service or within close proximity 
thereto, the medical evidence does not show the veteran to 
have a current left foot disorder that is related to his 
military service.  As discussed above, the veteran did have 
not any complaints, treatment, or diagnosis of a left foot 
disorder for many years following his period of military 
service.  In fact, the January 2006 VA examiner opined that 
it was not at least as likely as not that the veteran's left 
foot condition was directly or causally related to active 
duty or inactive duty training or otherwise related to 
military duty.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a left foot injury.  

II.  Hypertension

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hypertension.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
hypertension during his periods of active duty and active 
duty for training.  Nor is there any medical evidence showing 
that the veteran sought treatment for hypertension within one 
year of his separation from active duty in August 1978.  
Therefore, the Board finds that hypertension did not manifest 
during active duty or active duty for training, nor did 
hypertension manifest within one year of the veteran's 
separation from active duty.  

The Board does acknowledge that the veteran was evaluated for 
hypertension in April 1989 at which time he was placed on 
profile.  However, the veteran's service records indicate 
that such treatment occurred during a period of inactive duty 
for training.  The Board notes that periods of inactive duty 
for training are not for consideration with respect to this 
issue because service connection may only be granted for 
disability resulting from injuries incurred or aggravated 
during such periods, not disability resulting from diseases, 
such as hypertension.  38 U.S.C.A. § 101(23), (24); see 
McManaway v. West, 13 Vet. App. 60, 67 (1999) (quoting Brooks 
v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. 
§§ 101(24), 1131) (stating that the law "permits service 
connection for persons on inactive duty [training] only for 
injuries, not diseases, incurred or aggravated in line of 
duty").  

In addition to the lack of evidence showing that a 
hypertension manifested during active duty service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis of hypertension to the 
veteran's active service.  In fact, the January 2006 VA 
examiner observed that there was no suspected or documented 
evidence that active duty or annual active duty for training 
was the direct or causal reason that the veteran developed 
hypertension.  As such, he stated that he had no basis to 
consider hypertension as secondary to military duty.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.

III.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for residuals of a left foot injury and for 
hypertension is not warranted.  Although the veteran contends 
that he currently has a left foot disorder an hypertension 
that are related to his military service, the veteran is not 
a medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for residuals of a left foot injury is 
denied.

Service connection for hypertension is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


